Citation Nr: 1123555	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the right shoulder.

2.  Entitlement to service connection for arthritis of the arms.

3.  Entitlement to service connection for arthritis of the hips.

4.  Entitlement to service connection for arthritis of the knees.

5.  Entitlement to service connection for arthritis of the ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from May 1948 to May 1950, from December 1950 to December 1953, and from February 1958 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The case was most recently before the Board in December 2010.  At that time, the Board remanded the claims to the agency of original jurisdiction for additional development, including for compliance with previous remands by the Board, and specifically for compliance with directives from a remand by the Board in April 2009.

As noted in the December 2010 remand, the Veteran asserts that he has arthritis of the right shoulder, arms, hips, knees, and ankles resulting from his service-connected low back disability (degenerative disc disease at L4, L5, and S1 with left sciatic neuropathy).  Alternatively, the Veteran believes that his arthritis of the several joints is related to his active military service.  Specifically, he believes the disabilities are related to injuries from his second period of active service.  The Veteran maintains that the same injury that was responsible for his service-connected low back disability-an April 1951 parachute jump injury-is responsible for his joint disabilities.  He also alleges that he was exposed to extreme cold during the Korean War in 1951 and 1952.  During that time period, the Veteran states that he was involved in combat operations in Korea and spent long hours on patrol in temperatures that were sometimes below freezing.  He believes that arthritis or joint pain in the right shoulder, arms, hips, knees, and ankles may be related to the in-service cold exposure.  Thus, the Veteran contends that service connection is warranted under these varying theories.

In April 2009, July 2010, and December 2010, the Board remanded the claims for VA examinations in order to identify the Veteran's disabilities and to have an examiner address the possible relationship between the disabilities and the Veteran's service-connected low back disability, as well as his military service.

As explained in the previous Board remands, the United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Unfortunately, in the Veteran's case, another remand is necessary to schedule a VA examination so that the previous remand instructions may be completed.

First, the December 2010 remand provided instructions to schedule the Veteran for a VA examination before a physician who had not yet examined the Veteran.  Although the January 2011 VA examination was conducted by someone who had not yet examined the Veteran, it was not by a physician as requested.  On remand, a physician should conduct the examination.  Additionally, x-rays were not obtained as requested that would aid in determining whether the Veteran in fact has arthritis affecting the joints in question.  A review of the January 2011 examination report indicates that this instruction was not complied with because the Veteran was worried about radiation because he had so many x-rays in the past.  Therefore, on remand, x-rays should be obtained.  However, if the Veteran refuses to be x-rayed, then previous x-ray reports should be reviewed with an eye towards determining whether the Veteran has arthritis or any other disability affecting the joints in question.

Significantly, the claims must also be remanded in order to obtain an opinion that addresses whether any identified disability of the joints in question was caused or made worse by the Veteran's service-connected low back disability.  In July 2009, a VA examiner opined that any arthritis is not likely related to service but rather part of the natural aging process and natural-occurring phenomenon.  In August 2010, the examiner gave a similar opinion and also stated that the joint complaints are not likely "related to the back," but are more likely a rather natural-occurring phenomenon.  The January 2011 VA examiner also provided a similar opinion.  The examiner stated that it is not likely that the joint complaints are related to military service and that they are more likely than not related to normal age progression.

None of the VA examiners has expressly addressed whether any of the Veteran's claimed joint disabilities are made worse by his service-connected low back disability, which is possible even if the claimed joint disabilities are naturally occurring.  This aspect of the claim was a primary reason for previous remands.  The question continues to be ignored by VA examiners.  Thus, this question must be answered when the Veteran is examined.  See Stegall, 11 Vet. App. at 271.  

It appears that the Veteran continues to receive regular treatment at the VA Medical Center (VAMC) in Cleveland, Ohio, and its associated outpatient clinics.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since November 2010) from the Cleveland VAMC and associate the records with the claims folder.

2.  After securing any additional records, schedule the Veteran for a VA examination before a physician who has not yet examined the Veteran.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies (including x-rays if possible) should be performed and all clinical findings should be reported in detail.  The examiner should identify the Veteran's disabilities of the right shoulder, arms, hips, knees, and ankles.  Arthritis in any of those areas should be noted.  Based on a thorough review of the evidence of record (including previous x-ray reports), the examiner should provide an opinion as to the medical probabilities that the Veteran has a current disability of the right shoulder, arms, hips, knees, or ankles that is related to his active military service, particularly the in-service April 1951 parachute jump injury or the stated in-service cold exposure.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.  Additionally, an opinion must be provided as to the medical probabilities that any identified disability was caused or made chronically worse by the Veteran's service-connected low back disability.  The examiner must provide the complete rationale for the conclusion reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.  An opinion should be issued for each identified disability of the right shoulder, arms, hips, knees, and ankles.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

4.  After undertaking any other development deemed appropriate, re-adjudicate the claims on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

